DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the arcuate base" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenney US20180087279 .
Claims 1, 9, and 12. Lenney discloses a gutter cover for covering a gutter, the gutter cover comprising: a gutter cover body including an upper face and a lower face, the gutter cover body including a front end, a rear end, and a width extending therebetween, the gutter cover including a left end, a right end, and a length extending therebetween, the front end being configured to be located adjacent to a front lip of the gutter when the gutter cover is installed on the gutter with the upper face facing upward and the lower face facing the gutter (as clearly shown in Fig.1B); wherein the gutter cover body comprises mesh material (10) configured to permit water to pass therethrough into the gutter, the mesh material defining a water diverter configured to divert water from the upper face to pass through the mesh material, the water diverter protruding upwardly to define a ridge (310) extending lengthwise along the gutter cover body (see Fig.31), the ridge including a water impact surface (denoted by 315) arranged to cause water flowing forward along upper face of the gutter cover body to impact the impact surface to promote penetration of water through the webbing material at the impact surface, wherein the mesh material defines a channel (denoted by 310) forward from the water diverter, the channel protruding downwardly and extending lengthwise along the gutter cover body, the channel configured to cause water flowing forward along the upper face of the gutter cover body to impact a surface of the channel to 

Claim 5. Lenney discloses the water diverter includes a bead cap (317) defining a peak of the ridge (Fig.3).

Claim 6. Lenney discloses the ridge includes a forward leg extending upward toward a peak of the diverter and a rear leg extending downward away from the peak of the diverter, the forward leg being shorter than the rear leg (illustrated in Fig.12 - 12 - note the legs are of different length).

Claim 8. Lenney discloses the ridge includes a forward leg extending upward toward a peak of the diverter and a rear leg extending downward away from the peak of the diverter, the forward leg being shorter than the rear leg (as illustrated in Fig.12 - note the legs are of different length).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guilford US20090107053.
Claim 20. Guilford discloses a gutter cover for covering a gutter, the gutter cover comprising: webbing material (20) including an upper face and a lower face, the webbing material including a front end (20f) , a rear end (corner where 20d meets), and a width extending therebetween, the webbing material including a left end (20e), a right end (20d), and a length extending therebetween; an edge strip (22) defining a pocket in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lenney US2018008727 as applied to claims 1 and 12 above.
Claims 2-4 and 13-15. Lenney discloses the claimed invention except for the openings having a width equal to or less than 3/16'', 1/8'', or 1/16''. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the claimed opening with the motivation of eliminating debris of smaller sizes from getting thru the mesh into the gutter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claims 10 and 16-17. Lenney discloses the claimed invention and in another embodiment discloses the channel (510) includes an arcuate base and a mouth above the base that is wider than the arcuate base such that the channel is free of an upward .

11.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lenney US2018008727 as applied to claim 12 above, in view of Demartini US8297000.
Claims 11 and 19. Lenney discloses the claimed invention except for the mesh material includes a plurality of ribs extending widthwise with respect to the gutter cover body, the ribs not intersecting the water diverter. Demartini before the filing date of the instant invention discloses a gutter cover with a plurality of ribs (42) extending widthwise with respect to the gutter cover body, the ribs not intersecting the water ridges (50, Fig.8). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the ribs of Demartini to the mesh of Lenney with the motivation of creating sufficient flow volume thus eliminating incipient dripping.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lenney US2018008727 as applied to claim 12 above, in view of Williams GB2351757.
Claim 18. Lenney discloses the claimed invention except for the arcuate base of the channel is configured to extend downward below a front lip of the gutter when the gutter cover is installed on the gutter. Williams before the filing date of the instant invention discloses a gutter cover with ridges and channels, wherein the channel includes a base configured to extend downward below a front lip (16) of the gutter (12) when the gutter .

Allowable Subject Matter
Claim  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning a forward leg of the ridge extending upward toward the peak of the diverter, the bead cap having a radius bend that protrudes upward relative to the forward leg, the forward leg extending in a non-tangent manner with respect to the radius bend of the bead cap, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633